Citation Nr: 0914728	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  05-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the appellant's character of discharge from service 
is a bar to Department of Veterans Affairs (VA) benefits, 
except health care.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The appellant served on active duty from November 1982 to 
July 1984.  His discharge was under other than honorable 
conditions.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 administrative decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  In this decision, the RO found that new 
and material evidence had not been submitted to reopen the 
claim for entitlement to VA benefits based on the character 
of discharge from active duty from November 1982 to July 
1984.  This matter was previously before the Board in October 
2007 at which time the Board reopened the claim and remanded 
the underlying issue of entitlement for further development.  
The matter is once again before the Board.


FINDING OF FACT

With resolution of doubt in the appellant's favor, at the 
time he committed the offenses leading to his other than 
honorable discharge in July 1984, and due to mental disease 
sustained by the appellant, the appellant exhibited a more or 
less prolonged deviation from his normal method of behavior 
and departed from the accepted standards of the community to 
which by birth and education he belonged so as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resided.


CONCLUSION OF LAW

The appellant was insane at the time of the serious offenses 
leading to his discharge and his service was otherwise 
honest, faithful and meritorious; therefore he is not 
precluded from receipt of VA benefits.  38 U.S.C.A. §§ 
101(2), 5107, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.102, 
3.354 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, amended VA's duties to 
notify and to assist a claimant in developing the information 
and evidence necessary to substantiate a claim.  Given the 
favorable outcome as noted below, no conceivable prejudice to 
the appellant could result from this decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

II.  Facts

The appellant's service treatment records did not show any 
psychiatric treatment, and included a June 1984 Report of 
Mental Status Evaluation finding that the appellant had 
normal behavior, was fully oriented, had an unremarkable mood 
or affect, clear thinking process, normal thinking process, 
and good memory.  The examiner of this report, a physician's 
assistant, concluded that the appellant had the mental 
capacity to understand and participate in proceedings to 
determine a service discharge due to misconduct.

The appellant's service personnel records show that during 
his service he was charged with two Article 15's and was 
convicted of Summary court-martial of being drunk and 
disorderly, willful destruction of government property caused 
by kicking a door, and leaving the place of duty.  He was 
also noted to be disrespectful and disobedient to authority.

A personnel record (FH FL-4-100), dated in June 1984, 
recommends that the appellant be administratively separated 
from the United States Army prior to the expiration of his 
term of service.  It is noted on this form that that it was 
not feasible or appropriate to accomplish other disposition 
because the appellant lacked the ability to control his 
actions, and maintained an attitude which demonstrated an 
incapacity to follow instructions or maintain personal 
discipline.

The appellant's Certificate of Release or Discharge From 
Active Duty (DD Form 214) shows that his character of 
discharge was under other than honorable conditions and the 
reason for his separation was "misconduct-pattern of 
misconduct".

Postservice medical records show that beginning in 1988 the 
appellant had a number of psychiatric hospitalizations and 
commitments for schizophrenic disorder and paranoid 
schizophrenia.  These records show that the appellant's first 
psychiatric admission was in February 1988 at the University 
of Minnesota Hospital and Clinic with complaints that a 
diabolic man was controlling his thoughts.  According to this 
record, the appellant's family first noticed strange thoughts 
developing approximately three years earlier.  A February 
1988 Neuropsychology Laboratory Report notes that the 
appellant had had delusions of persecution and thought 
control "for several years".  

Private hospital records show that the appellant underwent 
his second psychiatric hospitalization for schizophrenia in 
September 1990.  He left after 12 hours.  In 1991, the 
appellant was hospitalized on two occasions for 
schizophrenia, in April 1991 and again in July 1991.  His 
family history was noted to be negative for schizophrenia, 
but positive for alcoholism.  The appellant reported in July 
1991 that he had been active in sports in high school as well 
as one semester of college.  He also reported that he started 
to notice in high school that he was becoming more socially 
withdrawn and isolated.  He reported that he had been 
arrested for grand theft auto as a high school student and 
received 50 hours of community service.  In addition, he 
admitted to stealing from neighbors.  He further reported 
that he joined the Army after high school from 1982 to 1984, 
but was discharged for "drinking on the job".  His past 
psychiatric history as noted on the July 1991 Discharge 
Summary included being diagnosed as having schizophrenia in 
February 1988 "with a three year prodrome of social 
withdrawal".  He was hospitalized again in 1993 for chronic 
paranoid schizophrenia and major depression.  His history 
included two DWI's in the past, in 1984 and 1985.  He was 
reportedly living on Social Security Income.

Private medical records show that the appellant continued to 
have a number of psychiatric hospitalizations as well as 
psychiatric commitments for schizophrenic disorder, paranoid 
schizophrenia and alcohol abuse from 2000 to 2002.  

In May 2003, the RO received a report from a private 
psychologist who stated that the appellant had a defensive 
profile of borderline validity and that the appellant had 
tried to minimize pathology on the MMPI, but was "too sick 
to do a good job of it".  He diagnosed the appellant as 
having paranoid schizophrenia, rule out conduct disorder, 
rule out antisocial traits.  

On file is a private medical statement, dated in January 
2004, from the appellant's psychiatrist, E. Jehesante, M.D., 
stating that he had reviewed the appellant's medical records 
of past treatment and it was his best professional estimate 
that the appellant's illness began in the early to late 
1980s.  He said that records confirmed that symptoms had been 
acknowledged since February 1985.

The appellant underwent a VA psychiatric examination in 
August 2008 to determine the etiology of his mental 
disability and whether the appellant was insane in service.  
After examining the appellant and reviewing his claims file, 
the examiner opined that it was as likely as not that the 
appellant's mental illness had its onset in the military.  
The examiner noted that the appellant had been paranoid at 
that time, believing that he had been set up by some fellow 
servicemen who he believed kept him out drinking late enough 
so that he would return to the base and to formation drunk.  
The examiner also noted that the appellant displayed issues 
with disinhibition in that he said things to his "NCO" 
without thinking of the consequences and that he did not 
appear to learn from his mistakes.  He also noted that the 
appellant did not control his swearing and disrespectful 
behaviors.  He summarized by stating the following:

It is at least as likely as not the 
[appellant's] behaviors were at least 
partially accounted for by the mental 
illness; it is likely he was experiencing 
paranoid ideation and disinhibition and 
an inability to manage his feelings in a 
socially appropriate manner.  These 
issues lead to disrespectful behaviors 
and an inability to think through 
consequences of his behaviors as well as 
his ability to use appropriate judgment -
these issues are often associated with 
significant mental illness.

As to the question of whether the appellant was "insane" at 
the time of his discharge from service, the examiner stated 
that he could not comment on that.  

III.  Analysis

Pertinent Law and Regulations

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of 38 U.S. Code defines a "veteran" as, inter 
alia, a person "who was discharged or released [from service] 
under conditions other than dishonorable."  38 U.S.C.A. 
§ 101(2).  A claimant receiving a discharge under other than 
honorable conditions may be considered to have been 
discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303 (West 2002); 38 C.F.R. 
§ 3.12 (2008).

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) and regulatory bars listed in 
38 C.F.R. § 3.12.  The provisions of 38 C.F.R. § 3.12(d) 
provide that a discharge or release because of one of the 
following offenses is considered to have been issued under 
dishonorable conditions:  acceptance of undesirable discharge 
in lieu of trial by general court-martial; mutiny or spying; 
offense involving moral turpitude (this includes, generally, 
conviction of a felony); willful and persistent misconduct; 
and homosexual acts involving aggravating circumstances and 
other factors affecting the performance of duty.

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 above is a bar to 
the payment of benefits unless it is found that the person 
was insane at the time of committing the offense. 38 C.F.R. § 
3.12(b). According to 38 C.F.R. § 3.354(a) (2008), definition 
of insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  Section 3.354(b) of 
38 C.F.R. provides that when a rating agency is concerned 
with determining whether an appellant was insane at the time 
he committed an offense leading to his court-martial, 
discharge or resignation (38 U.S.C. § 5303(b)), it will base 
its decision on all the evidence procurable relating to the 
period involved, and apply the definition in paragraph (a) of 
this section.  

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity under 38 C.F.R. § 3.354(a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity does not fall within the definition 
of insanity in that regulation.  It was further indicated 
that a determination of the extent to which an individual's 
behavior must deviate from his normal method of behavior 
could best be resolved by adjudicative personnel on a case- 
by-case basis in light of the authorities defining the scope 
of the term insanity.  The opinion provided guidance with 
regard to the phrases "interferes with the peace of society," 
"become antisocial," "accepted standards of the community," 
and "social customs of the community."  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97.

The burden is on the appellant to submit competent medical 
evidence that he was insane at the time of his offenses.  See 
Stringham v. Brown, 8 Vet. App. 445, 449 (1995).

Discussion

In the instant case, the appellant asserts that the character 
of his discharge should not be a bar to his receipt of VA 
benefits.  He attributes his misconduct in service to his 
schizophrenia.  As noted in the facts above, the appellant's 
service personnel records show that during his service he was 
charged with two Article 15's and was convicted of Summary 
court-martial of being drunk and disorderly, willful 
destruction of government property caused by kicking a door, 
and leaving the place of duty.  He was also noted to be 
disrespectful and disobedient to authority.

With respect to the appellant's misconduct due to drinking, 
VAOPGCPREC 20-97 holds that behavior which is generally 
attributable to a substance-abuse disorder does not exemplify 
the severe deviation from the social norm or the gross nature 
of conduct which is generally considered to fall within the 
scope of the term insanity and therefore does not constitute 
insane behavior.  However, as is explained below, the 
appellant's pattern of misconduct in service extended beyond 
his drinking.  Accordingly, this provision cannot be used as 
the basis to deny the appellant's claim.  

In terms of psychiatric illness, there is probative medical 
evidence that dates the appellant's psychiatric symptoms to 
service or to within one year of service.  In this regard, 
there is a private medical statement, dated in January 2004, 
from the appellant's psychiatrist, E. Jehesante, M.D., 
stating that he had reviewed the appellant's medical records 
of past treatment and it was his best professional estimate 
that the appellant's illness began in the early to mid 1980s.  
He said that records confirmed that symptoms had been 
acknowledged since February 1985.  This is consistent with 
private hospital records in 1988 that indicate that the 
appellant's symptoms began approximately three years earlier.  
These records include a February 1988 Neuropsychology 
Laboratory Report noting that the appellant had had delusions 
of persecution and thought control "for several years".  
There is also the opinion of the VA examiner in August 2008 
who opined that it was as likely as not that the appellant's 
mental illness had its onset in the military.  
 
What the question comes down to in this case is whether the 
appellant was "insane" at the time he committed the 
offenses in service that led to his other than honorable 
discharge due to a pattern of misconduct thereby meeting the 
exception to the bar to payment of VA benefits.  See 
38 C.F.R. § 38 C.F.R. § 3.12(b).  The mere fact that the 
appellant displayed symptoms of mental illness in service 
does not in and of itself mean that he meets VA's definition 
of "insane".  See Beck v. West, 13 Vet. App. 535, 539 
(2000) (mental illness is not identical to 'insanity').

As noted above, VA's definition of "insane" provides that 
"an insane person is one who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides".  38 C.F.R. § 3.354(b).  In the 
appellant's case, while the VA examiner in August 2008 was 
unable to state whether the appellant was "insane", he did 
explain that that the appellant showed symptoms of paranoia 
in service as well as had issues with disinhibition and lack 
of control over his behavior.  He went on to state that the 
appellant was unable in service to mange feelings in a 
socially appropriate manner.  He explained that these issues 
led to his disrespectful behaviors and an inability to think 
through consequences of his behaviors as well as his 
inability to use appropriate judgment, and that these issues 
were often associated with significant mental illness.

The fact that the appellant was determined to be unable to 
mange his feelings in a socially appropriate manner and 
lacked control over his behavior as well as had issues with 
inhibition suggests that he lacked the "adaptability to make 
further adjustment to the social customs of the community in 
which he resid[ed] (i.e., the military)]".  Moreover, his 
paranoid ideation in service suggests a deviation from his 
normal method of behavior.  Furthermore, his disrespect and 
disobedience to authority and willful destruction of 
government property (kicking a door), certainly 
"interfere[ed] with the peace of society".

It is important to keep in mind that the definition of 
"insanity" is specific for VA purposes and is not that of 
the typical common-law concepts which is a more stringent 
definition.  Having said that, doubt certainly exists in this 
case as to the appellant's "insanity" (as defined by VA 
under § 3.354(a)) at the time he committed the offenses in 
service that led to his other than honorable discharge due to 
misconduct.  This is particularly so in light of the June 
1984 Report of Mental Status Evaluation finding no notable 
psychiatric symptoms and that the appellant had the mental 
capacity to understand and participate in proceedings to 
determine a service discharge due to misconduct.  However, 
the Board finds that this evidence is evenly balanced by the 
August 2008 VA examiner's opinion discussed above.  

Under the law, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
appellant shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-07 (1994).  Therefore, the benefit of the doubt 
will be granted as the law requires and the Board finds the 
appellant was insane as defined by VA regulation, at the 
commission of the above-noted offenses.  Thus, given these 
findings, the Board concludes that the appellant is not 
precluded from VA benefits by virtue of the character of his 
discharge under other than honorable conditions.  

ORDER

The appellant's discharge from service in July 1984 under 
other than honorable conditions is not a bar to VA benefits, 
and the appeal is granted.  


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


